Exhibit 23.1 KPMG LLP One Financial Plaza Hartford, CT 06103-4103 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Kaman Corporation: We consent to the use of our reports dated February 26, 2009, with respect to the consolidated balance sheets of Kaman Corporation as of December31, 2008 and 2007, and the related consolidated statements of operations, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting as of December31, 2008, and the related financial statement schedule, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG
